Citation Nr: 0632132	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-01 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia

THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for left hemidiaphragm 
paralysis.  

2. Entitlement to service connection for bronchitis.  

3. Entitlement to service connection for emphysema.  

4. Entitlement to service connection for coronary artery 
disease to include residuals of a myocardial infarction.  

REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 29, 1973, to November 1, 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO). 

In February 2005, the veteran appeared at a hearing before a 
Veterans Law Judge.  A transcript of the hearing is of 
record.  The Veterans Law Judge who conducted this hearing is 
no longer with the Board, and in July 2006, the Board 
afforded the veteran the opportunity for another Board 
hearing.  In July 2006, the veteran responded that he did not 
want another Board hearing.  

In a decision in June 2005, the Board reopened the claim of 
service connection for bronchitis, and remanded the issue to 
reopen the claim of service connection for left hemidiaphragm 
paralysis as well as the claims of service connection for 
bronchitis and emphysema.  The Board deferred appellate 
review of the claim of service connection for coronary artery 
disease. 

On the claim to reopen, where service connection has been 
denied in a final rating decision, a subsequent claim for 
service connection for the same disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  The Board 
has jurisdiction responsibility to consider whether it is 
proper for a claim to be reopened, regardless of the RO's 
determination.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  For this reason, the Board has styled Issue 1 to 
reflect that finality had attached to the previous rating 
decision.

As a result of Board's decision to reopen the claim of 
service connection for left hemidiaphragm paralysis, the 
issues of service connection for left hemidiaphragm 
paralysis, bronchitis, and emphysema are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Board is again deferring appellate review of the claim of 
service connection for coronary artery disease until the 
other claims are developed for appellate review on the 
merits. 


FINDINGS OF FACT

1. In rating decision, dated in January 1993, the RO denied 
the veteran's application to reopen the claim of service 
connection for left hemidiaphragm paralysis; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination. 

2. The additional evidence presented since the RO's rating in 
January 1993 raises a reasonable possibility of 
substantiating the claim of service connection for left 
hemidiaphragm paralysis.


CONCLUSIONS OF LAW

1. The January 1993 RO rating decision, denying service 
connection for left hemidiaphragm paralysis, became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a) (2006). 

2. New and material evidence has been presented since the 
January 1993 rating decision by the RO, and the claim of 
service connection for left hemidiaphragm paralysis is 
reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for left hemidiaphragm 
paralysis, the only matter resolved in this decision, further 
discussion here of compliance with the VCAA with regard to 
the claim to reopen is not necessary.

REASONS AND BASES FOR FINDINGS AND CONCLUSION.  

Historical Background 

In November 1973, the RO denied the claim of service 
connection for left hemidiaphragm paralysis on grounds that 
it pre-existed service and it was not aggravated by service.  
In a decision in March 1985, the Board denied service 
connection for left hemidiaphragm paralysis, holding that the 
additional evidence did not demonstrate aggravation of the 
pre-existing left hemidiaphragm paralysis during service.  

In a rating decision by the RO in January 1993, the last 
adjudication of the claim, the RO denied the veteran's 
application to reopen the claim of service connection for 
left hemidiaphragm paralysis because the additional evidence 
was not new and material.  After the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination, and the 
rating decision in January 1993 by the RO became final by 
operation of law.  38 U.S.C.A. § 7105(c).

Evidence Previously Considered 

The pertinent evidence of record at the time of the January 
1993 RO decision may be summarized as follows. 

Private medical records, dated in August 1966, revealed an 
elevated left hemidiaphragm by X-ray after the veteran was 
involved in a vehicle accident.  In early 1973, an employment 
physical examination revealed normal lungs. 

The service medical records show that on entrance examination 
in August 1973, a chest X-ray was normal.  In September 1973, 
the veteran was evaluated for complaints of headaches, fever, 
and a productive cough.  The veteran gave a history of severe 
dyspnea on exertion and chest pain, dating to 1972.  He also 
gave a history of a vehicle accident in 1969, when he broke 
the steering wheel with his chest.  A chest X-ray revealed 
elevation and paralysis of left hemidiaphragm. Pulmonary 
function tests were markedly abnormal with airway obstruction 
and decreased vital capacity.  An Army Medical Board found 
that the left hemidiaphragm existed prior to service and it 
was not aggravated by service. 

VA and private medical records after service showed 
respiratory complaints. 

Additional Evidence

The current application to reopen the claim of service 
connection for left hemidiaphragm paralysis was received in 
February 2002. 

The additional evidence consists of a report of a VA 
examination in August 2005.  The physician reported that the 
veteran had diaphragmatic dysfunction and that the exact 
timing of the onset of left diaphragmatic paralysis could not 
be determined, but the veteran was first informed of this in 
1973 when he was hospitalized for acute respiratory symptoms.  
The physician also noted that a 1966 X-ray showed a slight 
disproportion of elevation of the left diaphragm, and the 
physician commented that trauma was a known cause of 
diaphragmatic paralysis although the most common cause was 
idiopathic.  The physician then stated that it was difficult 
to make any determination regarding the cause of the left 
hemidiaphragm paralysis, but did note that the left diaphragm 
paralysis was first diagnosed in 1973.    

Analysis

If new and material evidence is presented, a claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim." 38 
C.F.R. § 3.156(a) (2006).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since the January 1993 rating decision 
consists of the report of VA examination in August 2005, in 
which the VA physician expressed the opinion that the left 
diaphragm paralysis was first diagnosed in 1973.  

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  The Board finds that the August 2005 
report of VA examination is new and material in that the 
evidence posits the first diagnosis of left diaphragm 
paralysis in 1973 during service. 

Because the basis for the prior denial of the claim was that 
left hemidiaphragm paralysis preexisted service, this new 
evidence raises a reasonable possibility of substantiating 
the claim.  Thus, the evidence is new and material under 38 
C.F.R. § 3.156(a), and the evidence provides a basis to 
reopen the claim of service connection for left hemidiaphragm 
paralysis. 38 C.F.R. § 5108.  


ORDER

As new and material evidence has been presented, the claim 
for service connection for left hemidiaphragm paralysis is 
reopened.  To this extent only, the appeal is granted. 

REMAND

On the question of the pre-existence of left hemidiaphragm 
paralysis, there is now conflicting evidence.  Also the VA 
physician stated that the left hemidiaphragm paralysis 
aggravated the symptoms of bronchitis and emphysema.  Under 
these circumstances and as the evidence of record does not 
contain sufficient medical evidence to decide these claims of 
service connection on the merits, further evidentiary 
development under the duty to assist is necessary.  
Accordingly, the case is remanded for the following action. 

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Arrange to have the veteran's claims 
folder reviewed by the VA pulmonologist, 
who conducted the examination in August 
2005 at the VA Medical Center in 
Clarksburg, West Virginia, to determine 
whether the left hemidiaphragm paralysis 
pre-existed service, considering the 
clinical picture described below.  If the 
same VA physician is not available, the 
file should be reviewed by another VA 
pulmonologist. 

The VA physician is asked to express an 
opinion as to: 

A). Whether it is at least as 
likely as not that the veteran's 
symptoms of dyspnea on exertion 
during service were related to 
either left hemidiaphragm 
paralysis or airway obstruction as 
shown on pulmonary function test 
during service; and, 

B). Whether there is a medical 
basis in the record to determine 
whether or not the veteran's 
symptoms during service 
represented continuing 
manifestations of pre-existing 
pulmonary pathology either left 
hemidiaphragm dysfunction or 
obstructive lung disease.  

In formulating the opinion, the physician 
is asked to comment on the clinical 
significance that:

a). X-rays in 1966 before service 
revealed a slight disproportion of 
the left dome of the diaphragm 
following a vehicle accident; and, 

b). The results of pulmonary 
function test during service 
revealing moderately severe airway 
obstruction and decreased vital 
capacity, and whether the 
pulmonary function tests were 
consistent with a pulmonary 
condition that developed before 
service or between August 29, 
1973, and October 4, 1973, during 
service.  

The VA physician is also asked to express 
an opinion on whether it is as likely as 
not that current chronic obstructive 
disease was either caused by left 
hemidiaphragm paralysis or made worsened 
because of it, that is, a permanent 
worsening in the underlying pulmonary 
pathology as contrasted to a temporary 
worsening of pulmonary symptoms. 

The physician is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of possibility, 
rather it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation. 

3. After the above development, adjudicate 
the claims of service connection for left 
hemidiaphragm paralysis as well as the 
claims of service connection for 
bronchitis and emphysema.  Also, in light 
of the above development, determine if 
additional development is necessary on the 
claim of service connection for coronary 
artery disease.  If any benefit is denied, 
prepare a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


